Citation Nr: 9924170	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
appealed and requested a hearing at the RO before a member of 
the Board.  In August 1998, the veteran appeared at the RO 
before the undersigned Acting member of the Board in 
Washington, D.C., for a videoconference hearing in lieu of a 
Travel Board hearing.


REMAND

The veteran and his representative contend, in essence, that 
he should be service-connected for PTSD.  During the course 
of the veteran's appeal, the regulation governing service 
connection for PTSD was amended, 38 C.F.R. § 3.304(f), in 
accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court), decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The effective date 
of the changes in the regulation was March 7, 1997.  The 
Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997.

In light of the foregoing, the veteran's claim must be 
considered with regard to the amended regulations as well as 
the Court's directives in Cohen.  If, under the new 
regulations and Cohen, the RO determines that the veteran 
served in combat and 
was exposed to a stressor(s) and/or that the veteran did not 
serve in combat, but was exposed to a confirmed and 
corroborated stressor, then the RO should afford the veteran 
a VA psychiatric examination that comports with the 
directives of Cohen, which, the Board notes, are less 
restrictive than were previously required.

Under the new regulation, service connection for PTSD now 
requires medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125 (a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32808 (1999) (to be codified 
at 38 C.F.R. § 3.304 (f)); Cohen, supra.

Review of the service medical records is negative for 
complaints, treatment or diagnosis of PTSD during service.  
The veteran's military occupational specialty (MOS) in 
service was communication center specialist.  The veteran's 
DD-214 does not reflect any awards or citations that would 
establish that the veteran engaged in combat with the enemy.  
The veteran's service personnel records do not reflect that 
the veteran participated in any campaigns.

Post-service private treatment records reflect that the 
veteran has been treated on several occasions for substance 
abuse and addiction.  In the mid to late 1970's, the veteran 
was seen for treatment of visual hallucinations and thought 
disorganization.  In May 1991, the veteran was diagnosed with 
PTSD at the Careunit of Colorado.  However, that diagnosis 
was not made based on any verified stressor(s).

In an October 1994 statement, the veteran reported the 
following stressful events: (1) Several months after December 
1967, the veteran was at the airport in Song Be.  He was on 
guard duty when a C-130 was shot down and burned completely.  
The unit that was protecting the veteran's unit ran to 
protect the other planes, so they would not be burned; that 
unit was caught in an ambush.  After the attack, the veteran 
indicated that he had to bring out the bodies and he saw 
blood and guts everywhere.  When he had to zip them up in 
body bags, it was more than he could 
handle.  (2) In Phu Bai, the veteran was on a tank that 
recovered three Marines who had been hit by mortar.  Their 
bodies were mangled and torn.  (3)  In 1968, the veteran 
indicated that he was a part of the Tet Offensive at Chi Lai, 
Phu Bai and Duc Pho near the DMZ.  There was fighting and 
killings at every turn and he assisted the Marines in taking 
care of the wounded and picking up bodies.

On VA examination in November 1997, the veteran complained of 
vague visual hallucinations or images of flashes of things or 
shadows.  He indicated that his mind raced with random 
thoughts.  He reported hearing auditory hallucinations that he 
described as "a demon trying to get back inside."  The 
veteran reported engaging in combat during his service in 
Vietnam and described the following stressful incidents:  (1) 
in Son Da when he was with the rear echelon on guard duty 
around the airport, the Viet Cong shot down a C-130 airplane.  
Some of the men in the veteran's unit went into the field to 
flush out the VA and got caught in an ambush.  When the 
shooting was over, the bodies were brought to the landing 
strip and laid out where the veteran was supposed to help take 
the ID's, pistol belts and weapons from the dead men.  He 
could not bring himself to do this as it was the first time he 
had seen a dead American.  He reported seeing the blood and 
guts of the aftermath.  (2) the veteran also described being 
in many other combat situations, killing people and 
experiencing constant fear.

With respect to his PTSD, the veteran reported problems with 
intrusive recollections at least once a month and recurrent 
dreams about being shot at in Vietnam.  He complained of 
irritability, sleep disturbance, feelings of detachment, 
restricted affect, and difficulty concentrating.  On 
examination, the veteran was observed to be mildly to 
moderately depressed and quite anxious.  His thinking was 
vague and bordered on incoherence at times.  There was a 
tendency towards tangentially which made it somewhat difficult 
to get a clear and specific history.  Insight and judgment 
were noted to be fair and concentration and memory recall were 
intact.  On the combat exposure scale, the veteran's score was 
within the moderate/heavy range; however, the examiner noted 
that the validity scales on the MMPI-II were so highly 
elevated as to suggest the possibility of being uncooperative 
with the test or under the influence of a substance.  The test 
results were consistent with tangential thinking, 
fragmentation, and possibly paranoid or bizarre delusions.  
These findings were found to be consistent with the clinical 
presentation and the veteran's clinical history.  The 
diagnostic impression included alcohol dependence, ongoing, 
cocaine dependence, in partial remission, marijuana use, in 
partial remission.  The Axis II diagnosis was deferred.  The 
VA examiner assigned a Global Assessment of Functioning (GAF) 
score of 45-50, indicative of serious impairment in social and 
occupational functioning.

In December 1997, the RO provided the veteran with forms to 
release his treatment records from three facilities, 
identified previously by the veteran as the McLeod Addictive 
Disease Center, the Life Center of Galax, and Dimensions 
Program at Hoots Memorial Hospital in Yadkinville, North 
Carolina.  The veteran returned the completed authorizations 
(VA Form 21-4142), but the RO has not, as yet, attempted to 
obtain the veteran's treatment records from these facilities.  
These records, and any ongoing treatment records, should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that the RO has not requested verification of 
any of the veteran's reported stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  It 
is the opinion of the Board that the veteran has provided 
some specific information regarding some of his claimed 
stressors that may be subject to verification.  With regard 
to these incidents, we are now governed by the holding of the 
Court in Cohen, supra.

At his videoconference hearing before the undersigned in 
August 1998, the veteran testified that he had not received 
any treatment for PTSD.  His medical treatment has related 
only to his drug and alcohol abuse problems.  The veteran 
indicated that different health care providers have suggested 
that PTSD might be a problem for him, but he has not been 
treated for that disorder and does not take any medication for 
PTSD.

The Board points out that if further evidence, including a VA 
examination and/or argument is added to the claims file, the 
veteran's claim must be considered under both versions of the 
applicable VA regulation.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to identify with specificity the 
names and units of individuals involved 
in the reported stressful events which he 
maintains led to his PTSD.  The veteran 
is advised that this information is 
vitally necessary in order to attempt to 
verify the claimed stressful events and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The RO should also advise 
the veteran that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors.

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for PTSD since May 1991, the 
date of a VA hospital summary which 
reflects a diagnosis of PTSD.  Based on 
his response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
referable to PTSD from the identified 
health care provider(s), to include the 
McLeod Addictive Disease Center, the Life 
Center of Galax, and Dimensions Program 
at Hoots Memorial Hospital in 
Yadkinville, North Carolina, and 
associate them with the claims folder.  
Even if the veteran does not respond to 
the foregoing inquiry, the RO should 
obtain all VA treatment records of the 
veteran which are not currently in the 
file and add them to the file.  If the 
records are not received, the RO should 
inform the appellant and tell him that he 
can procure them.

3. The RO should forward a copy of all 
additional information received from the 
veteran regarding his claimed stressors, 
together with a copy of the DD-214 and 
the veteran's service personnel records 
and all associated documents, to 
USASCRUR.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressor(s).  With regard to the 
incidents which have been reported with 
some specificity by the veteran, the 
USASCRUR should be asked to confirm, to 
the extent possible, (1) an incident 
several months after December 1967 in Son 
Da in which members of the veteran's unit 
were ambushed following the downing of a 
C-130 plane, including the names of any 
casualties sustained; (2) an incident in 
Phu Bai wherein a tank recovered three 
marines who had been hit by mortar.

4.  If verification of the aforementioned 
stressor(s) is received, the RO should 
schedule  the veteran for an examination 
by a VA psychiatrist to determine the 
presence or absence of PTSD and, if 
present, whether it is related to one or 
more verified stressors in service.  The 
examiner must be instructed that only an 
event which has been verified may be 
considered for the purpose of determining 
whether exposure to such stressor in 
service has resulted in PTSD.  The 
examination report must indicate that a 
review of the claims folder was 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The report of examination 
must include the complete rationale for 
all opinions expressed.

5.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for 
PTSD under both the old and new versions 
of 38 C.F.R. § 3.304(f).  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, to include the new version 
of 38 C.F.R. § 3.304(f).  They should 
also be afforded the opportunity to 
respond to that SSOC before the claim is 
returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K.J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


